 1                                                         The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                      NO. 2:18-MC-00092-RSL
11
                                       Plaintiff,          (2:02-CR-0289-1)
12
            v.                                      Agreed Continuing Garnishee
13                                                  Order
     BRAD SPENCER NERBOVIG,
14
              Defendant/Judgment Debtor,
15
           and
16
     SAVE MART SUPERMARKETS,
17
18                                  Garnishee.

19
20          A Writ of Continuing Garnishment directed to Garnishee, Save Mart

21   Supermarkets, has been duly issued and served upon the Garnishee.
22
     Pursuant to the Writ, Garnishee Save Mart Supermarkets, filed its Answer on
23
     October 19, 2018, stating that at the time of the service of the Writ,
24
     Defendant/Judgment Debtor Brad Spencer Nerbovig (Mr. Nerbovig) was an
25
26   active employee who was paid weekly.

27
28


     AGREED CONTINUING GARNISHEE ORDER (USA v. Brad Nerbovig and Save   UNITED STATES ATTORNEY’S OFFICE
                                                                         700 STEWART STREET, SUITE 5220
     Mart Supermarkets,                                                         SEATTLE, WA 98101
     USDC#: 2:18-MC-00092-RSL / 2:02-CR-0289-1) - 1                             PHONE: 206-553-7970
 1          After notification of the garnishment proceeding was mailed to the
 2
     parties on or about September 25, 2018, the Defendant/Judgment Debtor has
 3
     not requested a hearing to determine exempt property as of this date.                            On
 4
     October 26, 2018, the United States filed an Agreed Motion for Continuing
 5
 6   Garnishee Order, stating that it had agreed with Mr. Nerbovig to request a

 7   reduced garnishment rate of $750.00 per month ($173.08 per week) from his
 8
     disposable earnings at Save Mart Supermarkets. The United States attached a
 9
     Proposed Agreed Continuing Garnishee Order to that effect, jointly presented
10
     with Mr. Nerbovig and bearing his signature.
11
12          IT IS THEREFORE ORDERED as follows:

13          That Garnishee, Save Mart Supermarkets, shall (1) pay to the Court all
14
     monies that Save Mart Supermarkets was previously required to withhold, in
15
     accordance with the Writ of Continuing Garnishment, (2) from this date
16
     forward, to withhold and pay $173.08 per week from Mr. Nerbovig’s disposable
17
18   earnings, and (3) pay the entire amount (less federal tax withholding paid to

19   the Internal Revenue Service, if any) of any and all accounts in Save Mart
20
     Supermarkets’ possession, custody or control, in which the Defendant
21
     maintains an interest and is eligible to withdraw (or becomes eligible to
22
     withdraw);
23
24          That such payments shall continue until Mr. Nerbovig’s debt is paid in

25   full or until he is no longer an active employee of Garnishee and the Garnishee
26
     no longer has possession, custody, or control of any funds due and owing to
27
     Mr. Nerbovig, or until further order of this Court;
28


     AGREED CONTINUING GARNISHEE ORDER (USA v. Brad Nerbovig and Save   UNITED STATES ATTORNEY’S OFFICE
                                                                         700 STEWART STREET, SUITE 5220
     Mart Supermarkets,                                                         SEATTLE, WA 98101
     USDC#: 2:18-MC-00092-RSL / 2:02-CR-0289-1) - 2                             PHONE: 206-553-7970
 1          That such payments shall be applied to Mr. Nerbovig’s outstanding
 2
     restitution obligation by the United States District Court for the Western
 3
     District of Washington; and
 4
            That the payments shall be made payable to the United States District
 5
 6   Court, Western District of Washington, referencing Case Nos. 2:02-CR-00289-

 7   1 and 2:18-MC-00092-RSL, and delivered either personally or by First Class
 8
     Mail to:
 9
                   United States District Court, Western District of Washington
10                 Attn: Financial Clerk – Lobby Level
                   700 Stewart Street
11
                   Seattle, Washington 98101.
12
13                  DATED this 29th day of October, 2018.
14
15
16
17                                                      A
                                                        Robert S. Lasnik
18                                                      United States District Judge 
19
20   Presented by:

21
     s/ Kyle A. Forsyth
22
     KYLE A. FORSYTH, WSBA # 34609
23   Assistant United States Attorney

24
25
     ____________________________________
26   BRAD SPENCER NERBOVIG
     Defendant/Judgment Debtor
27
28


     AGREED CONTINUING GARNISHEE ORDER (USA v. Brad Nerbovig and Save    UNITED STATES ATTORNEY’S OFFICE
                                                                          700 STEWART STREET, SUITE 5220
     Mart Supermarkets,                                                          SEATTLE, WA 98101
     USDC#: 2:18-MC-00092-RSL / 2:02-CR-0289-1) - 3                              PHONE: 206-553-7970
